Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ralph D. Davis petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion to unseal a search warrant. He seeks an order from this court directing the district court to act. On November 1, 2010, the district court issued an order unsealing the affidavit in support of the search warrant, the application for the search warrant, and the search warrant itself. Accordingly, because the district court has recently resolved the motion in question, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *843and argument would not aid the decisional process.

PETITION DENIED.